        Case 1:20-cv-10617-WGY Document 229 Filed 06/22/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF MASSACHUSETTS




MARIA ALEJANDRA CELIMEN SAVINO,
JULIO CESAR MEDEIROS NEVES, and all
those similarly situated,
                                                        Case No. 1:20-cv-10617 WGY
                    Petitioners-Plaintiffs,

               v.

STEVEN J. SOUZA,

                    Respondent-Defendant.



                                  NOTICE OF CROSS-APPEAL

       Pursuant to Fed. R. App. P. 3(a), 28 U.S.C. § 1291, and Local Rule 28.1, notice is hereby

given that Plaintiffs in the above-captioned action file a protective cross-appeal to the United

States Court of Appeals for the First Circuit in order to preserve their appellate rights. On June

1, 2020, Defendants appealed certain class certification orders and bail determination orders

made by this Court. See ECF No. 193. Plaintiffs contend that Defendants’ appeal is untimely

except as to ECF No. 147 and that appellate jurisdiction does not exist as to the appealed from

bail determinations. Nevertheless, and to preserve the rights of individual class members should

the First Circuit exercise jurisdiction over bail determinations in this action and should the First

Circuit determine further that such appeals may be filed within 60 rather than 30 days, Plaintiffs

hereby cross-appeal as to the following orders denying bail:


           1. ECF No. 107 (Dated April 21, 2020)

           2. ECF No. 112 (Dated April 22, 2020)
                                             1
      Case 1:20-cv-10617-WGY Document 229 Filed 06/22/20 Page 2 of 3




         3. ECF No. 117 (Dated April 23, 2020)

         4. ECF No. 134 (Dated April 27, 2020)

         5. ECF No. 135 (Dated April 28, 2020)


June 22, 2020                                 Respectfully Submitted,
                                              /s/ Felicia Ellsworth

                                              Oren Nimni (BBO #691821)
                                              Oren Sellstrom (BBO #569045)
                                              Lauren Sampson (BBO #704319)
                                              Ivan Espinoza-Madrigal†
                                              Lawyers for Civil Rights
                                              61 Batterymarch Street, 5th Floor
                                              Boston, MA 02110
                                              (617) 988-0606
                                              onimni@lawyersforcivilrights.org

                                              Grace Choi, Law Student Intern*
                                              Kayla Crowell, Law Student Intern*
                                              Aseem Mehta, Law Graduate*
                                              Alden Pinkham, Law Graduate*
                                              Megan Yan, Law Graduate*
                                              Muneer I. Ahmad†
                                              Reena Parikh†
                                              Michael Wishnie (BBO# 568654)
                                              Jerome N. Frank Legal Services Organization
                                              P.O. Box 209090
                                              New Haven, CT 06520
                                              Phone: (203) 432-4800
                                              michael.wishnie@ylsclinics.org

                                              Lisa Pirozzolo (BBO #561922)
                                              John J. Butts (BBO #643201)
                                              Vinita Ferrera (BBO #631190)
                                              Felicia Ellsworth (BBO #665232)
                                              Nicole M.F. Dooley (BBO #690539)
                                              Annaleigh Curtis (BBO #696165)
                                              Michael Brown (BBO #695276)
                                              Rama Attreya (BBO #699395)
                                              Gary Howell-Walton (BBO #705470)
                                              Elizabeth Driscoll (BBO # 705302)
                                              Mikayla Foster (BBO # 705360)
                                          2
         Case 1:20-cv-10617-WGY Document 229 Filed 06/22/20 Page 3 of 3



                                                      Wilmer Cutler Pickering Hale and Dorr LLP
                                                      60 State Street
                                                      Boston, MA 021009
                                                      Felicia.Ellsworth@wilmerhale.com
                                                      *
                                                        Motion for Law Student/Law Graduate
                                                      Appearance forthcoming
                                                      †
                                                        Motion for appearance pro hac vice
                                                      forthcoming




                                     CERTIFICATE OF SERVICE

       I hereby certify that, on June 22, 2020 a copy of the foregoing document was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by email to all parties by operation of this court’s electronic filing system or by

mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.

Parties may access this filing through the court’s CM/ECF system.


       Date: June 22, 2020

       /s/ Felicia Ellsworth
       Felicia Ellsworth (BBO #665232)




                                                  3
